People v Davon S. (2021 NY Slip Op 00922)





People v Davon S.


2021 NY Slip Op 00922


Decided on February 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


26 KA 18-02181

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDAVON S., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALLYSON L. KEHL-WIERZBOWSKI OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (ROBERT J. SHOEMAKER OF COUNSEL), FOR RESPONDENT. 

	Appeal from an adjudication of the Genesee County Court (Charles N. Zambito, J.), rendered May 8, 2018. The adjudication revoked defendant's sentence of probation and imposed a sentence of incarceration. 
It is hereby ORDERED that the adjudication so appealed from is unanimously affirmed.
Same memorandum as in People v Davon S. ([appeal No. 1] — AD3d — [Feb. 11, 2021] [4th Dept 2021])
Entered: February 11, 2021
Mark W. Bennett
Clerk of the Court